Supreme Court

                                                             No. 2016-48-Appeal.
                                                             (PC 15-196)


           Frances Ahearn                 :

                  v.                      :

 City of Providence, by and through its   :
Finance Director, Lawrence J. Mancini.




            NOTICE: This opinion is subject to formal revision before
            publication in the Rhode Island Reporter. Readers are requested to
            notify the Opinion Analyst, Supreme Court of Rhode Island,
            250 Benefit Street, Providence, Rhode Island 02903, at Telephone
            222-3258 of any typographical or other formal errors in order that
            corrections may be made before the opinion is published.
                                                                  Supreme Court

                                                                  No. 2016-48-Appeal.
                                                                  (PC 15-196)


              Frances Ahearn                  :

                     v.                       :

   City of Providence, by and through its     :
  Finance Director, Lawrence J. Mancini.


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                         OPINION

       Justice Goldberg, for the Court.           This case came before the Supreme Court on

February 7, 2018, pursuant to an order directing the parties to appear and show cause why the

issues raised in this appeal should not be summarily decided. The plaintiff, Frances Ahearn

(plaintiff or Ahearn), appeals from a final judgment granting summary judgment in favor of the

defendant, the City of Providence (defendant or the city), on the plaintiff’s amended complaint.

After hearing the arguments of counsel and examining the memoranda submitted by the parties,

we are of the opinion that cause has not been shown and that this case should be decided without

further briefing or argument. We affirm the judgment of the Superior Court.

                                        Facts and Travel

       On October 28, 2013, Ahearn, who at that time was seventy-nine years old, was walking

on or near Charles Street in Providence when she tripped and fell on what she described as “an

oversized crack in the cement located beside the first tree.” As a result of her fall, plaintiff

suffered injuries. On October 31, 2013, plaintiff filed a notice of claim with the Providence City




                                               -1-
Council, pursuant to G.L. 1956 § 45-15-9.1 It is this notice of claim that brings the parties before

this Court. In her notice, plaintiff stated:

                 “On October 28, 2013 Ms. [Ahearn] was walking on Charles Street
                 about 100 feet from the 95 North Exit 23 off ramp. At which point
                 Ms. [Ahearn] fell due to an oversized crack in the cement located
                 beside the first tree. She sustained a broken right arm and a
                 concussion. The full extents [sic] of her injuries are as of yet
                 unknown.” (Emphasis added.)

The record discloses that, after the city received plaintiff’s notice of claim, it attempted to

investigate the claim and ascertain the site of plaintiff’s alleged fall. The city was unable to fix

the fall site, however, because the location described in plaintiff’s notice of claim does not exist;

specifically, a Route 95 North Exit 23 does not exit onto Charles Street.2

         On January 15, 2015, plaintiff filed a complaint in Superior Court alleging that she fell

and sustained injuries due to the city’s negligence in maintaining its sidewalk located “on or near

Charles Street about 100 fee[t] from the 95 North Exit 23 off ramp, in the City of Providence

* * *.” (Emphasis added.) Shortly thereafter, on March 18, 2015, plaintiff moved to amend her

complaint to change the location of her fall to “on or near Charles Street about 100 feet from the

95 South Exit 23 off ramp, in the City of Providence * * *.” (Emphasis added.) The motion to

amend was granted, and the city filed a motion for summary judgment arguing that plaintiff’s



1
    General Laws 1956 § 45-15-9(a) provides:

                 “A person so injured or damaged shall, within sixty (60) days, give
                 to the town by law obliged to keep the highway, causeway, or
                 bridge in repair, notice of the time, place, and cause of the injury or
                 damage; and if the town does not make just and due satisfaction,
                 within the time prescribed by § 45-15-5, the person shall, within
                 three (3) years after the date of the injury or damage, commence
                 his or her action against the town treasurer for the recovery of
                 damages, and not thereafter.”
2
    Route 95 North Exit 23 actually exits onto Route 146 North and Orms Street.
                                                  -2-
notice of claim alleged that she had fallen at a location that does not exist and, therefore, the

notice was defective and could not be cured because the sixty-day limitations period set forth in

§ 45-15-9 had expired. The plaintiff objected to the city’s motion for summary judgment, and a

hearing was held on October 6, 2015. The city asserted that, pursuant to § 45-15-9, plaintiff’s

claim should be dismissed because her notice “excludes the actual area where the accident

occurred,” and is therefore “inadequate as a matter of law[.]” Conversely, plaintiff argued that

the city is a “sophisticated entity” and could have been on notice of the location of plaintiff’s fall

by simply looking at a map. The plaintiff further contended that the caselaw requires only that a

plaintiff state where she fell in a reasonably sufficient manner, and that the court should consider

the notice of claim as a whole. The trial justice stated that “[a] notice of claim that fails to

describe with sufficient specificity of location where the incident giving rise to the claim

occurred is defective as a matter of law.” Although he recognized that granting summary

judgment in favor of defendant was a harsh result, the trial justice concluded that identifying the

wrong highway exit direction in the notice rendered plaintiff’s notice inadequate, and granted

defendant’s motion. Plaintiff filed a timely appeal on November 12, 2015.

       On appeal, plaintiff argues that, despite the fact that her notice did not provide the exact

location of her fall, it is nonetheless adequate because it describes the defect in the sidewalk in a

reasonably sufficient manner. The city contends that the notice fails because it does not indicate

the actual area where plaintiff’s fall occurred, and that plaintiff’s amended complaint could not

cure the defective notice because it was filed outside the sixty-day limitations period for filing a

notice of claim under § 45-15-9.




                                                -3-
                                         Standard of Review

          This Court reviews a trial justice’s decision granting summary judgment de novo. See

Sola v. Leighton, 45 A.3d 502, 506 (R.I. 2012); Lynch v. Spirit Rent-A-Car, Inc., 965 A.2d 417,

424 (R.I. 2009). “Only when a review of the admissible evidence viewed in the light most

favorable to the nonmoving party reveals no genuine issues of material fact, and the moving

party is entitled to judgment as a matter of law, will this Court uphold the trial justice’s grant of

summary judgment.” National Refrigeration, Inc. v. Standen Contracting Company, Inc., 942
A.2d 968, 971 (R.I. 2008) (quoting Carlson v. Town of Smithfield, 723 A.2d 1129, 1131 (R.I.

1999)). Moreover, “[s]ummary judgment is appropriate only when the ‘pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to judgment

as [a] matter of law.’” Sola, 45 A.3d at 506 (quoting Plunkett v. State, 869 A.2d 1185, 1187 (R.I.

2005)).

                                               Analysis

          As a threshold matter, we first address the validity of plaintiff’s amended complaint filed

on April 8, 2015, which plaintiff avers is curative of her geographically inaccurate October 31,

2013 notice of claim. A notice filed pursuant to § 45-15-9(a) may be amended within the sixty-

day period set forth in the statute. See Carbone v. Ward, 56 A.3d 442, 446 (R.I. 2012); Prout v.

City of Providence, 996 A.2d 1139, 1143 (R.I. 2010). In this case, plaintiff did not move to

amend her claim until nearly two years after her initial notice was filed with the city. It is

undeniable that plaintiff filed her amended complaint setting forth a revised location outside of

the prescribed statutory time frame, and thus we deem this April 8, 2015 attempt to amend her

notice of claim invalid.



                                                 -4-
       Section 45-15-9(a) requires an injured person to provide notice to the city of “the time,

place, and cause of the injury or damage” within sixty days from the time of injury. The plaintiff

contends that, despite not providing the exact location of the defect that she alleges caused her

fall, she nonetheless described the location in a reasonably sufficient manner, and that the city

should consider her claim as a whole. Although plaintiff contends that the notice language leads

to only two possible locations where the sidewalk defect could be found—either on Orms Street

or Charles Street—we are of the opinion that the Legislature relieved the city of having to

engage in guesswork or to canvass the neighborhood to eliminate potential fall sites when it

enacted § 45-15-9(a). The statute is clear and unambiguous in providing a notice requirement for

actions brought under § 45-15-9(a), and should be construed in accordance with its plain and

ordinary meaning. See Pawtucket Transfer Operations, LLC v. City of Pawtucket, 944 A.2d 855,

859 (R.I. 2008).

       Our precedent is clear and unyielding.       This Court has consistently held “that the

requirements of § 45-15-9 must be strictly obeyed and that the notice requirement is a condition

precedent to the plaintiff’s right of action, * * * and may not be waived.” Carbone, 56 A.3d at

445 (quoting Moseley v. Fitzgerald, 773 A.2d 254, 258 (R.I. 2001)). Moreover, “[i]t is well

settled that compliance with these statutory requirements is a condition precedent that must be

satisfied for a plaintiff to maintain a suit against the municipality.” Id. at 446 (quoting Prout,
996 A.2d at 1142). Although a notice “need not ‘fix the exact location of the defect,’ it must

describe the setting in a ‘reasonably sufficient manner.’” Id. at 447 (quoting Lahaye v. City of

Providence, 640 A.2d 978, 980 (R.I. 1994)).

       The plaintiff argues that this Court’s reasoning in Carbone does not apply to the instant

case because the location of her fall does not involve a four-corners intersection. See Carbone,



                                              -5-
56 A.3d at 445. In Carbone, this Court held that the plaintiff failed to accurately describe the

place of injury because the notice described two streets as parallel to each other, rather than

perpendicular, and failed to describe the four corners of the appropriate intersection at which the

injury occurred. Id. at 447. The plaintiff’s narrow interpretation of Carbone is misplaced. We

conclude in this case that plaintiff’s error in describing the entirely wrong exit and highway

direction, and a location that is geographically nonexistent, is far more egregious than the

plaintiff’s error in Carbone. This Court has also held that “failure to provide proper notice is

fatal to a suit brought under § 45-15-9.” Id. (emphasis added) (quoting Prout, 996 A.2d at

1142).

         In light of the clear and unambiguous nature of § 45-15-9(a), and the overwhelming

precedent in our jurisdiction, we conclude that the plaintiff failed to provide notice of the

location of her injury in a “reasonably sufficient manner” when she directed the city to a

nonexistent location. See Carbone, 56 A.3d at 447; Lahaye, 640 A.2d at 980. Accordingly, we

conclude that the plaintiff failed to satisfy the statutory requirements necessary to maintain the

action, and as a result her claim must fail. See § 45-15-9(a). We recognize that our holding

procures a harsh result; however, we decline to disturb the clear intent of the Legislature.

                                            Conclusion

         For the reasons set forth herein, we affirm the judgment of the Superior Court. The

papers may be remanded to the Superior Court.




                                                -6-
STATE OF RHODE ISLAND AND                                   PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Frances Ahearn v. City of Providence, by and through
Title of Case
                                     its Finance Director, Lawrence J. Mancini.
                                     No. 2016-48-Appeal.
Case Number
                                     (PC 15-196)
Date Opinion Filed                   April 11, 2018
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Maureen McKenna Goldberg

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Richard A. Licht
                                     For Plaintiff:

                                     Derrin R. Almada, Esq.
                                     Benjamin A. Pushner, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Noah J. Kilroy, Esq.




SU-CMS-02A (revised June 2016)